Citation Nr: 0314129	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  96-39 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of 
mononucleosis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied service connection for 
mononucleosis. 

In June 1998 and September 1999, the Board remanded this 
claim to the RO for additional development.  The requested 
development has been completed, but unfortunately due to 
recent changes in the law this case must be remanded again to 
the RO.

In July 1999 a hearing was held before the undersigned at the 
RO in Ft. Harrison.  A transcript of the hearing is in the 
claims file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In a February 2003 letter, the Board 
attempted to comply with the VCAA requirements directly by 
sending a letter to the veteran notifying him of the new 
duties to notify and to assist.  

The Board initially proceeded to notify the veteran of the 
VCAA under its authority within 38 C.F.R. § 19.9(a)(2).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question imposed a misleading hurdle to the 
claimant by requiring a response "not less than 30 days" 
while the applicable statute provides a claimant one year to 
submit evidence.  In view of the Federal Circuit's holding, 
the Board must now return the case to the RO.  Because of the 
change in the law brought about by the VCAA, which was not 
considered by the RO, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
residuals of mononucleosis.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the August 2001 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




